UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 6-K Report of Foreign Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 COMPANIA CERVECERIAS UNIDAS S.A. (Exact name of Registrant as specified in its charter) UNITED BREWERIES COMPANY, INC. (Translation of Registrants name into English) Republic of Chile (Jurisdiction of incorporation or organization) Vitacura 2670, 23 rd floor, Santiago, Chile (Address of principal executive offices) Securities registered or to be registered pursuant to section 12(b) of the Act. Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes No X Attached is a press release of the Company datedOctober 07, 2010. FOR IMMEDIATE RELEASE Information of Interest For more information contact: Rosita Covarrubias / Carolina Burgos Investor Relations Department Compañía Cervecerías Unidas S.A. www.ccu-sa.com (56-2) 427-3581 / (56-2) 427-3104 CCU ANNOUNCES THIRD QUARTER 2010 VOLUMES (Santiago, Chile, October 7, 2010) CCU reported today preliminary third quarter 2010 consolidated volumes. The preliminary volume breakout by segment in hectoliters is as follows: Third Quarter Year 2010 Volumes % Change Volumes % Change Beer in Chile 1,091,742 6.8% 3,526,842 1.5% Beer in Argentina 1 845,664 7.9% 2,806,317 5.5% Soft Drinks and functionals 989,145 11.1% 3,070,192 9.7% Fruit Beverages 245,701 20.3% 659,932 16.4% Waters 259,818 15.2% 934,016 11.0% Wine Chile Domestic 2 172,174 6.0% 438,461 13.1% Wine Chile Export 2 144,859 -3.6% 435,358 18.2% Wine Argentina 2-3 21,454 -26.2% 56,361 1.9% Spirits 60,674 7.4% 153,905 7.0% TOTAL 4 8.7% 6.9% CCU plans to release its consolidated third quarter results on November 3. CCU is a diversified beverage company operating principally in Chile and Argentina. CCU is the largest Chilean brewer, the second-largest Argentine brewer, the third-largest Chilean soft drink producer, the second-largest Chilean wine producer, the largest Chilean mineral water producer, one of the largest pisco producers and also participates in the rum and confectionery industries in Chile. The Company has licensing agreements with Heineken Brouwerijen B.V., Anheuser-Busch Incorporated, PepsiCo Inc., Paulaner Brauerei AG, Schweppes Holdings Limited, Guinness Brewing Worldwide Limited and Société des Produits Nestlé S.A. For more information, visit www.ccu-sa.com. [1] 1 Excludes exports to Chile. 2 Does not include bulk wine sales. 3 Includes domestic and export sales volume. 4 Does not include confectionery sales volume. Signatures Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Compañía Cervecerías Unidas S.A. (United Breweries Company, Inc.) /s/ Ricardo Reyes Chief Financial Officer Date:November
